       Case 4:12-cr-00027-BMM Document 212 Filed 09/02/20 Page 1 of 2




                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                            4:12-cr-00027-BMM

                         Plaintiff,
     vs.                                                    ORDER

 JAIME JEAN MORAN,

                         Defendant.

      Defendant Jaime Jean Moran has moved for early termination of her current

term of supervised release. (Doc. 208.) The Government does not oppose early

termination of Moran’s supervised release. (Id. at 2.) The Court conducted a

hearing on Moran’s motion on September 2, 2020. For the reasons below, the

Court will grant Moran’s motion.

      Moran pleaded guilty to possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). (Doc. 84.) The Court

sentenced Moran to 80 months imprisonment followed by 48 months of supervised

release. (Id.) Moran’s supervised release commenced on February 17, 2017. Moran

has completed more than two-thirds of her term of supervised release. Supervision

is scheduled to expire on February 17, 2021.

      Federal law authorizes a defendant to move for termination of her supervised

release after successfully completing one year if the Court is satisfied that such
       Case 4:12-cr-00027-BMM Document 212 Filed 09/02/20 Page 2 of 2



action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      United States Probation Officer Kyle McCall currently supervises Moran

and does not oppose early termination of Moran’s supervised release. (Doc. 209 at

4.) The record reflects that Moran has complied substantially with her supervision

conditions. Moran has demonstrated that she is able to conform her conduct to the

law. Moran has changed her lifestyle to address the Court’s obligations. Moran

does not pose a threat to the community. The factors in 18 U.S.C. § 3553 support

an early termination of supervised release.

       Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Supervised Release

(Doc. 208) is GRANTED.

      DATED this 2nd day of September, 2020.
